                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR16-00135(A)-JGB-1

 Defendant            DEREK LORENZO LONGORIA                                 Social Security No. 1          1     6        6

 akas: NONE                                                                  (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH    DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.       11        5    2018

 COUNSEL                                                               Anthony M. Solis, CJA
                                                                             (Name of Counsel)

      PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                                CONTENDERE           GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:


                      Travel with Intent to Engage in Illicit Sexual Conduct in violation Title 18 U.S.C. §
                      2423(b).

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced.
AND PROB/
  COMM                Because no sufficient cause to the contrary was shown, or appeared to the Court, the
  ORDER               Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant
                      to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
                      defendant, Derek Lorenzo Longoria, is hereby committed on Count 3 of the First
                      Superseding Indictment to the custody of the Bureau of Prisons for a term of
                      SEVENTY-TWO (72) months.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant
and provide all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10
years under the following terms and conditions:

///

CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 8
 USA vs.      DEREK LORENZO LONGORIA                              Docket No.:   EDCR16-00135-JGB(A)-JGB-1

         1.           The defendant shall comply with the rules and regulations of the United States Probation
                      Office and General Order 05-02, with the exception of Conditions 5, 6, and 14 of that
                      order.

         2.           During the period of community supervision, the defendant shall pay the special
                      assessment in accordance with this judgment's orders pertaining to such payment.

         3.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

Restrictions on Computer Use

         4.           The defendant shall possess and use only those computers and computer-related devices,
                      screen user names, passwords, email accounts, and internet service providers (ISPs) that
                      have been disclosed to the Probation Officer upon commencement of supervision. Any
                      changes or additions are to be disclosed to the Probation Officer prior to the first use.
                      Computers and computer-related devices include personal computers, personal data
                      assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital
                      storage media, as well as their peripheral equipment, that can access, or can be modified
                      to access, the internet, electronic bulletin boards, and other computers.

         5.           All computers, computer-related devices, and their peripheral equipment, used by the
                      defendant shall be subject to search and seizure. This shall not apply to items used at the
                      employment's site, which are maintained and monitored by the employer.

         6.           The defendant shall comply with the rules and regulations of the Computer Monitoring
                      Program. The defendant shall pay the cost of the Computer Monitoring Program, in an
                      amount not to exceed $32 per month per device connected to the internet.

Sex Offender/Mental Health Conditions

         7.           Within three (3) days of release from prison, the defendant shall register as a sex
                      offender, and keep the registration current, in each jurisdiction where he resides, where
                      he is an employee, and where he is a student, to the extent the registration procedures
                      have been established in each jurisdiction. When registering for the first time, the
                      defendant shall also register in the jurisdiction in which the conviction occurred if
                      different from his jurisdiction of residence. The defendant shall provide proof of
                      registration to the Probation Officer within 48 hours of registration.

         8.           The defendant shall participate in a psychological counseling or psychiatric treatment or a
                      sex offender treatment program, or any combination thereof, as approved and directed by
                      the Probation Officer. The defendant shall abide by all rules, requirements, and
                      conditions of such program, including submission to risk assessment evaluations and

CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 8
 USA vs.      DEREK LORENZO LONGORIA                              Docket No.:   EDCR16-00135-JGB(A)-JGB-1

                      physiological testing, such as polygraph and Abel testing. The Court authorizes the
                      Probation Officer to disclose the Presentence Report, and any previous mental health
                      evaluations or reports, to the treatment provider. The treatment provider may provide
                      information (excluding the Presentence report), to State or local social service agencies
                      (such as the State of California, Department of Social Service), for the purpose of the
                      client's rehabilitation.

         9.           The defendant shall not view or possess any materials, including pictures, photographs,
                      books, writings, drawings, videos, or video games, depicting and/or describing child
                      pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit conduct depicting
                      minors, as defined at 18 U.S.C. §2256(2). This condition does not prohibit the defendant
                      from possessing materials solely because they are necessary to, and used for, a collateral
                      attack, nor does it prohibit him from possessing materials prepared and used for the
                      purposes of his Court-mandated sex offender treatment, when the defendant's treatment
                      provider or the probation officer has approved of his possession of the material in
                      advance.

         10.          The defendant shall submit to a search, at any time, with or without warrant, and by any
                      law enforcement or Probation Officer, of the defendant's person and any property, house,
                      residence, vehicle, papers, computer, other electronic communication or data storage
                      devices or media, and effects upon reasonable suspicion concerning a violation of a
                      condition of supervision or unlawful conduct by the defendant, or by any Probation
                      Officer in the lawful discharge of the officer's supervision functions.

         11.          The defendant shall not own, use or have access to the services of any commercial mail-
                      receiving agency, nor shall he open or maintain a post office box, without the prior
                      written approval of the Probation Officer.

         12.          The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
                      swimming pools, playgrounds, youth centers, video arcade facilities, or other places
                      primarily used by persons under the age of 18, unless the defendant receives written
                      permission from the Probation Officer.

         13.          The defendant shall not associate or have verbal, written, telephonic, or electronic
                      communication with any person under the age of 18, except: (a) in the presence of the
                      parent or legal guardian of said minor; and (b) on the condition that the defendant notify
                      said parent or legal guardian of his conviction in the instant offense/prior offense. This
                      provision does not encompass persons under the age of 18, such as waiters, cashiers,
                      ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary
                      and usual commercial services.



CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 3 of 8
 USA vs.      DEREK LORENZO LONGORIA                              Docket No.:   EDCR16-00135-JGB(A)-JGB-1

         14.          The defendant shall not affiliate with, own, control, volunteer or be employed in any
                      capacity by a business or organization that causes him to regularly contact persons under
                      the age of 18, without the prior approval of the United States Probation Office.

         15.          The defendant shall not affiliate with, own, control, or be employed in any capacity by a
                      business whose principal product is the production and/or selling of materials depicting
                      and/or describing “sexually explicit conduct,” as defined at 18 U.S.C. §2256(2).

         16.          The defendant's employment shall be approved by the Probation Officer, and any change
                      in employment must be pre-approved by the Probation Officer. The defendant shall
                      submit the name and address of the proposed employer to the Probation Officer at least
                      ten days prior to any scheduled change.

         17.          The defendant shall not reside within direct view of school yards, parks, public
                      swimming pools, playgrounds, youth centers, video arcade facilities, or other places
                      primarily used by persons under the age of 18. The defendant's residence shall be
                      approved by the Probation Officer, and any change in residence must be pre-approved by
                      the Probation Officer. The defendant shall submit the address of the proposed residence
                      to the Probation Officer at least 10 days prior to any scheduled move.

         18.          As directed by the probation officer, the defendant shall notify specific persons and
                      organizations of specific risks and shall permit the probation officer to confirm the
                      defendant’s compliance with such requirement and to make such notifications.

The drug testing condition mandated by the statute is suspended based on the Court’s determination
that the defendant poses a low risk of future substance abuse.

///

///

///

///

///

///

///



CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                              Page 4 of 8
 USA vs.      DEREK LORENZO LONGORIA                                         Docket No.:       EDCR16-00135-JGB(A)-JGB-1

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons on or before 12 noon, on January 4, 2019. In the absence of such designation, the defendant
shall report on or before the same date and time, to the United States Marshal located at the Roybal
Federal Building, 255 East Temple Street, Los Angeles, California 90012.

Defendant is informed of his right to appeal.

Remaining counts are dismissed in the interest of justice. Bond is ordered exonerated upon surrender.

The Court recommends that the defendant be designated to FCI, Terminal Island or a southern
California institution.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




           November 26, 2018
            Date                                                  Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




           November 26, 2018                                By
            Filed Date                                            Maynor Galvez, Deputy Clerk




CR-104 (docx 10/15)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 8
 USA vs.      DEREK LORENZO LONGORIA                                Docket No.:   EDCR16-00135-JGB(A)-JGB-1


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal,             10. the defendant shall not associate with any persons
        state or local crime;                                           engaged in criminal activity, and shall not
 2.    the defendant shall not leave the judicial district              associate with any person convicted of a felony
        without the written permission of the court or                  unless granted permission to do so by the
        probation officer;                                              probation officer;
 3.    the defendant shall report to the probation officer as      11. the defendant shall permit a probation officer to
        directed by the court or probation officer and shall            visit him or her at any time at home or elsewhere
        submit a truthful and complete written report                   and shall permit confiscation of any contraband
        within the first five days of each month;                       observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by      12. the defendant shall notify the probation officer
        the probation officer and follow the instructions of            within 72 hours of being arrested or questioned by
        the probation officer;                                          a law enforcement officer;
 5.    the defendant shall support his or her dependents           13. the defendant shall not enter into any agreement to
        and meet other family responsibilities;                         act as an informer or a special agent of a law
 6.    the defendant shall work regularly at a lawful                   enforcement agency without the permission of the
        occupation unless excused by the probation officer              court;
        for schooling, training, or other acceptable               14. as directed by the probation officer, the defendant
        reasons;                                                        shall notify third parties of risks that may be
 7.    the defendant shall notify the probation officer at              occasioned by the defendant’s criminal record or
        least 10 days prior to any change in residence or               personal history or characteristics, and shall
        employment;                                                     permit the probation officer to make such
 8.    the defendant shall refrain from excessive use of                notifications and to conform the defendant’s
        alcohol and shall not purchase, possess, use,                   compliance with such notification requirement;
        distribute, or administer any narcotic or other            15. the defendant shall, upon release from any period of
        controlled substance, or any paraphernalia related              custody, report to the probation officer within 72
        to such substances, except as prescribed by a                   hours;
        physician;                                                 16. and, for felony cases only: not possess a firearm,
 9.    the defendant shall not frequent places where                    destructive device, or any other dangerous
        controlled substances are illegally sold, used,                 weapon.
        distributed or administered;




CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 6 of 8
 USA vs.      DEREK LORENZO LONGORIA                                             Docket No.:      EDCR16-00135-JGB(A)-JGB-1



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 8
 USA vs.      DEREK LORENZO LONGORIA                                            Docket No.:       EDCR16-00135-JGB(A)-JGB-1



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
